*189On Appellants’ Motion for Rehearing.
Appellant calls to our attention that our statement from the ■ record was in error, and it is hereby corrected in the following respects:
The transcript was filed in this court on June 27, 1952. The order of the court purporting to overrule the defendants’ amended motion for new trial recites that the defendants’ amended motion for new trial came on to be heard on the 15th day of March, A. D. 1952, and it is accordingly on the 28th day of April, 1952, overruled.
With these corrections appellants’ motion for rehearing is overruled.